DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The proposed reply filed on December 16th, 2020 has been entered. Claims 1-23 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 14, 17 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arati Baliga et al. (paper on VPMN) in view of Bogineni et al. (US 2013/0142166 A1).

Arati Baliga et al. disclose methods and system for virtual private mobile network with the following features: regarding claim 1, a method for interposing a computing unit between a network node and another network device in a mobile network, the method comprising: dispatching a virtual machine on the computing unit, the virtual machine being configured to provide a service by processing data in a data flow from a user terminal to the other network device through the network node to support functionality of an application running in the virtual machine; configuring a first General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel between the network node and the computing unit to receive the data flow via the first GTP tunnel, and a second GTP tunnel between the computing unit and the other network device to forward the data flow there-through; and configuring, in the computing unit, a virtual switch having a first a method for interposing a computing unit between a network node and another network device in a mobile network, the method comprising (i.e. as illustrated in the fig. the architecture  consists of three components: UE, radio access network consists of eNodeB and Core Network comprising of S-GW, P-GW, MME and HSS, and with the advance of virtualization technologies the MME, S-GW and P-GW in LTE could be realized through software implementation, and the virtualized packet core network elements MME, S-GW, P-GW, working as computing unit, can be placed anywhere in the infrastructure, for example, between the a network node eNodeB and PDN network), dispatching a virtual machine on the computing unit, the virtual machine being configured to provide a service by processing data in a data flow from a user terminal to the other network device through the network node to support functionality of an application running in the virtual machine (i.e. a virtual machine (VM) is dispatched on the core network, wherein the mobility functionality runs in the VM providing a service by processing the data flowing from the UE to the PDN network through the eNodeB, and supporting application running in the VM), configuring a first General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel between the network node and the computing unit to receive the data flow via the first GTP tunnel, and a second GTP tunnel between the computing unit and the other network device to forward the data flow there-through (i.e. when the UE sends an eNodeB a session establishment request, then eNodeB contacts the MME of the and configuring, in the computing unit, a virtual switch having a first port that is a terminal point for the first GTP tunnel and a second port that is a starting point for the second GTP tunnel to forward the data flow there-between, and configured to supply the data to the virtual machine (i.e. the computing unit (core network) configuring the virtual switch having termination port for the first GPT from the eNodeB to the computing unit and a second port having a starting point for the second GTP tunnel to forward data flow)”).
	Arati Baliga et al. is short of expressly teaching “then configuring, in the computing unit, a virtual switch having a first port that is a terminal point for the first GTP tunnel and a second port that is a starting point for the second GTP tunnel to forward the data flow there-between, and then configured to supply the data to the virtual machine
	Bogineni et al. disclose system of a high speed mobile network having a significantly simplified architecture for efficient transmission of data with the following features: regarding claim 1, then configuring, in the computing unit, a virtual switch having a first port that is a terminal point for the first GTP tunnel and a second port that is a starting point for the second GTP tunnel to forward the data flow there-between, and then configured to supply the data to the virtual machine (Fig. 1, a diagram of an exemplary long term evolution (LTE) network, see teachings in [0016, 0018, 0023, 0025 then configuring, in the computing unit, a virtual switch having a first port that is a terminal point for the first GTP tunnel and a second port that is a starting point for the second GTP tunnel to forward the data flow there-between, and then configured to supply the data to the virtual machine (i.e. UE 102 sends a PDN connection request to MME 120 via eNB 114 for sending data to PDN 110, then in response, MME 120 transmits a GPRS Tunneling Protocol (GTP) Create Session Request message to SGW 124 to initiate establishment of a first GTP tunnel between SGW 124 and eNB 114, then in response to another GTP Create Session Request message, SGW 124 transmits another Create Session Request message to PGW 128 for establishing the second GTP tunnel between the SGW 124 and PGW 128, and in this way two GTP tunnels are created in which first GTP tunnel between the SGW 124 and eNB 114, and second GTP tunnel between the SGW 124 and PGW 128, in other words  SGW creates first GTP tunnel from its first port (a terminal point, not shown in the fig.) to eNB 114 and creates the second GTP tunnel from second port (starting point, not shown in the fig.) to PGW 128, and then after the creation of the first and the second GTP tunnels, UE 102 sends the IP data traffic via the established GTP tunnels between eNB 114 and SGW 124 and between SGW 124 and PGW 128)”).
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Arati Baliga et al. by using the features as taught by Bogineni et al. in order to provide a more effective and efficient system that is capable of establishing first and second GTP tunnels before sending data. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 2:
a method performed by a device having one or more processors, the method comprising (i.e. as illustrated in the fig. the architecture  consists of three components: UE, radio access network consists of eNodeB and Core Network comprising of S-GW, P-GW, MME and HSS, and with the advance of virtualization technologies the MME, S-GW and P-GW in LTE could be realized through software implementation, and the virtualized packet core network elements MME, S-GW, P-GW, working as computing unit, can be placed anywhere in the infrastructure, for example, between the a network node eNodeB and PDN network), establishing a first tunnel between the device and a node of a mobile network to receive a data flow from a user terminal via the first tunnel, and a second tunnel between the device and another network device of the mobile network to forward the data flow via the second tunnel, the first tunnel and the second tunnel operating according to Internet protocols (i.e. when the UE sends an eNodeB a session establishment request, then eNodeB contacts the MME of the computing device (core network) and configuring a first GTP tunnel between the eNodeB and the computing unit (core network) and a second GTP tunnel is established between the computing unit and the PDN network device via P-GW and upon receiving the GTP encapsulated packets, the P-GW decapsulates the GTP header and further forwards the original packets towards the final destination), dispatching a virtual machine on the computing unit, the virtual machine being configured to provide a service by processing data in a data flow from a user terminal to the other network device through the network node to support functionality of an application running in the virtual machine (i.e. a virtual machine (VM) is dispatched on the core network, wherein the mobility functionality runs in the VM providing a service by processing the data flowing from the UE to the PDN network through the eNodeB, and supporting application running in the VM), connecting the first tunnel to the second tunnel using a virtual switch running on the device (i.e. the computing unit (core network) configuring the virtual switch having termination port for the first GPT from the eNodeB to the computing unit and a second port having a starting point for the second GTP tunnel to forward data flow), and connecting a virtual machine running on the device to the virtual switch, the virtual machine being configured to provide a service by processing data in the data flow to support functionality of an application running in the virtual machine (i.e. the computing unit (core network) configuring the virtual switch, wherein the eNodeB uses a logical point-to-point link to the S-GW by encapsulating all data packets from the UE using GTP the S-GW uses another GTP tunnel to the P-GW. Note that these logical point-to-point links, and upon 
	Arati Baliga et al. is short of expressly teaching “connecting the first tunnel to the second tunnel using a virtual switch running on the device”.
	Bogineni et al. disclose system of a high speed mobile network having a significantly simplified architecture for efficient transmission of data with the following features: regarding claim 2, connecting the first tunnel to the second tunnel using a virtual switch running on the device (Fig. 1, a diagram of an exemplary long term evolution (LTE) network, see teachings in [0016, 0018, 0023, 0025 & 0028-0037] summarized as “connecting the first tunnel to the second tunnel using a virtual switch running on the device (i.e. UE 102 sends a PDN connection request to MME 120 via eNB 114 for sending data to PDN 110, then in response, MME 120 transmits a GPRS Tunneling Protocol (GTP) Create Session Request message to SGW 124 to initiate establishment of a first GTP tunnel between SGW 124 and eNB 114, then in response to another GTP Create Session Request message, SGW 124 transmits another Create Session Request message to PGW 128 for establishing the second GTP tunnel between the SGW 124 and PGW 128, and in this way two GTP tunnels are created in which first GTP tunnel between the SGW 124 and eNB 114, and second GTP tunnel between the SGW 124 and PGW 128, in other words  SGW creates first GTP tunnel from its first port (a terminal point, not shown in the fig.) to eNB 114 and creates the second GTP tunnel from second port (starting point, not shown in the fig.) to PGW 128, and then after the creation of the first and the second GTP tunnels, UE 102 sends the 
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Arati Baliga et al. by using the features as taught by Bogineni et al. in order to provide a more effective and efficient system that is capable of establishing first and second GTP tunnels before sending data. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Arati Baliga et al. disclose methods and system for virtual private mobile network with the following features: regarding claim 14, a computing unit, comprising: at least one physical interface configured to communicate with a node of a mobile network and another network device of the mobile network; and a data processing unit including one or more processors and configured to establish (A) a first tunnel between the computing unit and the node of the mobile network to enable a data flow from a user terminal via the first tunnel, and (B) a second tunnel between the computing unit and the other network device to forward the data flow, the first tunnel and the second tunnel operating according to Internet protocols, to run executable codes corresponding to a virtual switch connecting the first tunnel to the second tunnel, and to run executable codes corresponding to a virtual machine connected to the virtual switch, the virtual machine being configured to provide a service to the user terminal by processing data in the data flow to support functionality of an application running in the virtual machine (Fig. 3, shows a VPMN architecture, see teachings in [paragraphs 2.1, 3-4 & abstract] summarized as “a computing unit, comprising: at least one physical interface configured to communicate with a node of a mobile network and another network device of the mobile network (i.e. as illustrated in the fig. the architecture  consists of three components: UE, radio access network consists of eNodeB and Core Network comprising of S-GW, P-GW, MME and HSS, and with the advance of virtualization technologies the MME, S-GW and P-GW in LTE could be realized through software implementation, and the virtualized packet core network elements MME, S-GW, P-GW, working as computing unit, can be placed anywhere in the infrastructure, for example, between the a network node eNodeB and PDN network), and a data processing unit including one or more processors and configured to establish (A) a first tunnel between the computing unit and the node of the mobile network to enable a data flow from a user terminal via the first tunnel, and (B) a second tunnel between the computing unit and the other network device to forward the data flow, the first tunnel and the second tunnel operating according to Internet protocols (i.e. when the UE sends an eNodeB a session establishment request, then eNodeB contacts the MME of the computing device (core network) and configuring a first GTP tunnel between the eNodeB and the computing unit (core network) and a second GTP tunnel is established between the computing unit and the PDN network device via P-GW and upon receiving the GTP encapsulated packets, the P-GW decapsulates the GTP header and further forwards the original packets towards the final destination), to run executable codes corresponding to a virtual switch connecting the first tunnel to the second tunnel (i.e. the computing unit (core network) configuring the virtual switch having termination port for the first GPT from the eNodeB to the computing unit and a second port having a starting point for the second GTP tunnel to forward data flow), and to run executable codes corresponding to a virtual machine connected to the virtual switch, the virtual machine being configured to provide a service to the user terminal by processing data in the data flow to support functionality of an application running in the virtual machine (i.e. the computing unit (core network) configuring the virtual switch, wherein the eNodeB uses a logical point-to-point link to the S-GW by encapsulating all data packets from the UE using GTP the S-GW uses another GTP tunnel to the P-GW. Note that these logical point-to-point links, and upon receiving the GTP encapsulated packets, the P-GW decapsulates the GTP header and further forwards the original packets towards the final destination)”). 
Arati Baliga et al. is short of expressly teaching “a virtual switch connecting the first tunnel to the second tunnel”.  
	Bogineni et al. disclose system of a high speed mobile network having a significantly simplified architecture for efficient transmission of data with the following features: regarding claim 14, a virtual switch connecting the first tunnel to the second tunnel (Fig. 1, a diagram of an exemplary long term evolution (LTE) network, see teachings in [0016, 0018, 0023, 0025 & 0028-0037] summarized as “a virtual switch connecting the first tunnel to the second tunnel (i.e. UE 102 sends a PDN connection request to MME 120 via eNB 114 for sending data to PDN 110, then in response, MME 120 transmits a GPRS Tunneling Protocol (GTP) Create Session Request message to SGW 124 to initiate establishment of a first GTP tunnel between SGW 124 and eNB 114, then in response to another GTP Create Session Request message, SGW 124 transmits another Create Session Request message to PGW 128 for establishing the second GTP tunnel between the SGW 124 and PGW 128, and in this way two GTP tunnels are created in which first GTP tunnel between the SGW 124 and eNB 114, and 
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Suni by using the features as taught by Bogineni et al. in order to provide a more effective and efficient system that is capable of establishing first and second GTP tunnels before sending data. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 17:
Arati Baliga et al. disclose methods and system for virtual private mobile network with the following features: regarding claim 17, a non-transitory computer readable medium storing executable codes which, when executed on a computer having a mobile network interface and one or more processors, make the computer perform a method comprising: establishing a first tunnel between the device and a node of a mobile network to receive a data flow from a user terminal via the first tunnel, and a second tunnel between the device and another network device of the mobile network to forward the data flow, the first tunnel and the second tunnel operating according to Internet protocols; connecting the first tunnel to the second tunnel using a virtual switch running on the device; and connecting a virtual machine running on the device to the virtual switch, the virtual machine being configured to provide a service by processing data in a non-transitory computer readable medium storing executable codes which, when executed on a computer having a mobile network interface and one or more processors, make the computer perform a method comprising (i.e. as illustrated in the fig. the architecture  consists of three components: UE, radio access network consists of eNodeB and Core Network comprising of S-GW, P-GW, MME and HSS, and with the advance of virtualization technologies the MME, S-GW and P-GW in LTE could be realized through software implementation, and the virtualized packet core network elements MME, S-GW, P-GW, working as computing unit, can be placed anywhere in the infrastructure, for example, between the a network node eNodeB and PDN network), establishing a first tunnel between the device and a node of a mobile network to receive a data flow from a user terminal via the first tunnel, and a second tunnel between the device and another network device of the mobile network to forward the data flow,  the first tunnel and the second tunnel operating according to Internet protocols (i.e. when the UE sends an eNodeB a session establishment request, then eNodeB contacts the MME of the computing device (core network) and configuring a first GTP tunnel between the eNodeB and the computing unit (core network) and a second GTP tunnel is established between the computing unit and the PDN network device via P-GW and upon receiving the GTP encapsulated packets, the P-GW decapsulates the GTP header and further forwards the original packets towards the final destination), connecting the first tunnel to the second tunnel using a virtual switch running on the device (i.e. the computing unit (core network) configuring the virtual and connecting a virtual machine running on the device to the virtual switch, the virtual machine being configured to provide a service by processing data in the data flow to support functionality of an application running in the virtual machine (i.e. the computing unit (core network) configuring the virtual switch, wherein the eNodeB uses a logical point-to-point link to the S-GW by encapsulating all data packets from the UE using GTP the S-GW uses another GTP tunnel to the P-GW. Note that these logical point-to-point links, and upon receiving the GTP encapsulated packets, the P-GW decapsulates the GTP header and further forwards the original packets towards the final destination)”). 
Arati Baliga et al. is short of expressly teaching “connecting the first tunnel to the second tunnel using a virtual switch running on the device”.
	Bogineni et al. disclose system of a high speed mobile network having a significantly simplified architecture for efficient transmission of data with the following features: regarding claim 17, connecting the first tunnel to the second tunnel using a virtual switch running on the device (Fig. 1, a diagram of an exemplary long term evolution (LTE) network, see teachings in [0016, 0018, 0023, 0025 & 0028-0037] summarized as “connecting the first tunnel to the second tunnel using a virtual switch running on the device (i.e. UE 102 sends a PDN connection request to MME 120 via eNB 114 for sending data to PDN 110, then in response, MME 120 transmits a GPRS Tunneling Protocol (GTP) Create Session Request message to SGW 124 to initiate establishment of a first GTP tunnel between SGW 124 and eNB 114, then in response 
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Arati Baliga et al. by using the features as taught by Bogineni et al. in order to provide a more effective and efficient system that is capable of establishing first and second GTP tunnels before sending data. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 23:
Arati Baliga et al. disclose methods and system for virtual private mobile network with the following features: regarding claim 23, a device in a mobile network, the device comprising: a mobile network interface configured to enable the device to communicate to a computing unit; a data processing unit configured to provide information to a switch controller for configuring a virtual switch running on the computing unit to operate as a GTP tunnel end point, and to redirect a network node and another network device that have initially been connected via a GTP tunnel, to connect via a first GTP tunnel and a a device in a mobile network, the device comprising: a mobile network interface configured to enable the device to communicate to a computing unit (i.e. as illustrated in the fig. the architecture  consists of three components: UE, radio access network consists of eNodeB and Core Network comprising of S-GW, P-GW, MME and HSS, and with the advance of virtualization technologies the MME, S-GW and P-GW in LTE could be realized through software implementation, and the virtualized packet core network elements MME, S-GW, P-GW, working as computing unit, can be placed anywhere in the infrastructure, for example, between the a network node eNodeB and PDN network), a data processing unit configured to provide information to a switch controller for configuring a virtual switch running on the computing unit to operate as a GTP tunnel end point (i.e. a VPMN controller that accepts VPMN related requests, such as creation and manipulation, and interact with the infrastructure to fulfill them and the controller relies on a set of element create/destroy mechanisms to dynamically spawn mobility elements with dedicated resources, stitches the individual elements together via a set of selection control mechanisms, which are also responsible for pinning the UEs into the associated VPMNs, and configures the virtual switch and to redirect a network node and another network device that have initially been connected via a GTP tunnel, to connect via a first GTP tunnel and a second GTP tunnel to the computing unit, respectively (i.e. redirecting the network node eNodeB and the P-GW to be connected via GTP tunnel for which the MME of the computing device (core network) configuring a first GTP tunnel between the eNodeB and the computing unit (core network) and a second GTP tunnel is established between the computing unit and the PDN network device via P-GW and upon receiving the GTP encapsulated packets, the P-GW decapsulates the GTP header and further forwards the original packets towards the final destination), wherein the computing unit (A) receives a data flow from a user terminal via the first tunnel, (B) forwards the data flow via the second tunnel, the first tunnel being connected to the second tunnel by the virtual switch (i.e. the computing device receives a data flow from the UE via the first tunnel to G-GW which forward the data flow via the second GTP tunnel stating from the P-GW wherein the first tunnel is connect to the P-GW for connection to the second GTP tunnel at P-GW by the virtual switch), and (C) connects a virtual machine running on the computing unit to the virtual switch, the virtual machine being configured to provide a service by processing data in the data flow to support functionality of an application running in the virtual machine (i.e. a virtual machine (VM) is dispatched on the core network, wherein the mobility functionality runs in the VM providing a service by processing the data flowing from the UE to the PDN network through the eNodeB, and supporting application running in the VM)”).  
the first tunnel being connected to the second tunnel by the virtual switch”.
	Bogineni et al. disclose system of a high speed mobile network having a significantly simplified architecture for efficient transmission of data with the following features: regarding claim 23, the first tunnel being connected to the second tunnel by the virtual switch (Fig. 1, a diagram of an exemplary long term evolution (LTE) network, see teachings in [0016, 0018, 0023, 0025 & 0028-0037] summarized as “the first tunnel being connected to the second tunnel by the virtual switch (i.e. UE 102 sends a PDN connection request to MME 120 via eNB 114 for sending data to PDN 110, then in response, MME 120 transmits a GPRS Tunneling Protocol (GTP) Create Session Request message to SGW 124 to initiate establishment of a first GTP tunnel between SGW 124 and eNB 114, then in response to another GTP Create Session Request message, SGW 124 transmits another Create Session Request message to PGW 128 for establishing the second GTP tunnel between the SGW 124 and PGW 128, and in this way two GTP tunnels are created in which first GTP tunnel between the SGW 124 and eNB 114, and second GTP tunnel between the SGW 124 and PGW 128, in other words  SGW creates first GTP tunnel from its first port (a terminal point, not shown in the fig.) to eNB 114 and creates the second GTP tunnel from second port (starting point, not shown in the fig.) to PGW 128, and then after the creation of the first and the second GTP tunnels, UE 102 sends the IP data traffic via the established GTP tunnels between eNB 114 and SGW 124 and between SGW 124 and PGW 128)”).
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Arati Baliga et al. by using the features as taught by .

Claims 3-5, 8,10, 15-16 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arati Baliga et al. (paper on VPMN) in view of Bogineni et al. (US 2013/0142166 A1) as applied to claims 2, 14 and 17 above, and further in view of Medvedev et al. (US 8,824,274 B1).

Arati Baliga et al. and Bogineni et al. disclose the claimed limitations as described in paragraph 6 above. Arati Baliga et al. and Bogineni et al. do not expressly disclose the following features: regarding claim 3, further comprising: breaking an existing tunnel between the node and the other device, wherein the breaking of the existing tunnel triggers no change in the other device; regarding claim 4, wherein the data flow includes General Packet Radio Service packets and the Internet protocols are included in a GPRS Tunneling Protocol; regarding claim 5, further comprising: configuring, by a switch controller, the virtual switch to operate as a GTP tunnel end point; regarding claim 8, wherein the virtual machine is connected to the virtual switch via a virtual Internet Protocol interface; regarding claim 15, wherein the data flow includes GPRS packets and the Internet protocols are included in the GPRS Tunneling Protocol; regarding claim 16, wherein the data processing unit is further configured to run the executable codes corresponding to the virtual switch such that to forward the data flow from the first tunnel to the second tunnel, according to one or more 
Medved et al. disclose a network for improving content delivery with the following features: regarding claim 3, further comprising: breaking an existing tunnel between the node and the other device, wherein the breaking of the existing tunnel triggers no change in the other device (Fig. 1, a block diagram illustrating an example network system for accepting path requests, computing and scheduling paths that satisfy the path requests, and establishing requested paths through a multi-layer, multi-topology network in accordance with techniques described herein, see teachings in [col 4 ln 43-67, col 5 ln 1-30, ln 49-67, col 6 ln 1-67] summarized as “network switches 6 provide path status information for paths established through the base network of multi-topology network to PCE 8 in communication sessions 28 wherein the path status information may include indications that an established path or path setup operation has failed and PCE 8 establishes the first and second tunnel”); regarding claim 4, wherein the data flow includes General Packet Radio Service packets and the Internet protocols are included in a GPRS Tunneling Protocol (Fig. 1, a block diagram illustrating an example network system for accepting path requests, computing and scheduling paths that satisfy the path requests, and establishing requested paths through a multi-layer, multi-topology network in accordance with techniques described herein, see teachings in [col 5 ln 1-30, ln 49-67, col 6 ln 1-67 & col & col 7 ln17-35] summarized as “the data flow 
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Arati Baliga et al. with Bogineni et al. by using the features as taught by Medved et al. in order to provide a more effective and efficient system that is capable of breaking an existing tunnel between the node and the other device, configuring the virtual switch to forward the data flow from the first tunnel to the second tunnel. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 6, 9-10, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arati Baliga et al. (paper on VPMN) in view of Bogineni et al. (US 2013/0142166 A1) as applied to claims 2, 14 and 17 above, and further in view of Edara et al. (US 2013/0044613 Al).

Arati Baliga et al. and Bogineni et al. disclose the claimed limitations as described in paragraph 6 above. Arati Baliga et al. and Bogineni et al. do not expressly disclose the following features: regarding claim 6, wherein the mobile network is a Long 
Edara et al. disclose methods and systems for optimizing voice call setup times for user devices with the following features: regarding claim 6, wherein the mobile network is a Long Term Evolution (LTE) system, and the switch controller receives the information from a Mobility Management Entity (MME) (Fig. 1, a block diagram of an exemplary network architecture in which embodiments of the invention may operate, see teachings in [0015 & 18-22] summarized as “mobile network 150 is long term evolution (LTE) network and switch controller 125 receives information from MME 130”); regarding claim 9, wherein the mobile network is an L TE system and the node is an eNodeB or a Radio Network Controller (RNC) (Fig. 1, a block diagram of an exemplary network architecture in which embodiments of the invention may operate, see teachings in [0015 & 18-22] summarized as “mobile network 150 a long term evolution (LTE) 
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Arati Baliga et al. with Bogineni et al. by using the features as taught by Edara et al. in order to provide a more effective and efficient .

Claim 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arati Baliga et al. (paper on VPMN) in view of Bogineni et al. (US 2013/0142166 A1) as applied to claim 2 above, and further in view of Sachs et al. (US 2009/0131053 Al).

Arati Baliga et al. and Bogineni et al. disclose the claimed limitations as described in paragraph 6 above. Arati Baliga et al. and Bogineni et al. do not expressly disclose the following features: regarding claim 7, wherein the virtual switch includes: a first port that operates as an end point of the first tunnel, and a second port that operates as a start point of the second tunnel, the first port and the second port being each linked to a physical interface of the device, respectively, configured to enable communication with the node and the other network device, respectively.
Sachs et al. disclose methods allowing an effective and efficient multi radio resource management functionality in a cellular radio network with the following features: regarding claim 7, wherein the virtual switch includes: a first port that operates as an end point of the first tunnel, and a second port that operates as a start point of the second tunnel, the first port and the second port being each linked to a physical interface of the device, respectively, configured to enable communication with the node and the other network device, respectively (Fig. 2, illustrates an integrated UTRAN-WLAN network architecture according to one embodiment of the present invention, see 
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Arati Baliga et al. with Bogineni et al. by using the features as taught by Sachs et al. in order to provide a more effective and efficient system that is capable of linking the first port and the second port being to a physical interface of the device. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 11-13 and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicant states in remarks “Baliga does not disclose "interposing a computing unit between a network node and another network device in a mobile network ... [and] 
Examiner respectfully disagrees. Baliga teaches the claimed limitations “a method for interposing a computing unit between a network node and another network device in a mobile network”. The prior art describes the VPMN (virtual private mobile network) architecture (fig. 3) with three main components (fig. 1) UE, radio access network (eNodeB) and core network comprising MME, HSS, SGW and PGW which can be instantiated as virtual machine (see paragraph 4 of VPMN) and may be considered as a computing unit which can also be palced between the network node (eNodeB) and the other network (P-GW) (see fig. 1 of the specification).  
 The applicant states in the remarks “Baliga does not disclose "dispatching a virtual machine on the computing unit, the virtual machine being configured to provide a service by processing data in a data flow ... to support functionality of an application 
The examiner respectfully disagrees. Baliga discloses the claimed limitations “dispatching a virtual machine on the computing unit, the virtual machine being configured to provide a service by processing data in a data flow from a user terminal to the other network device through the network node to support functionality of an application running in the virtual machine”. As explained above, the virtual machine can be dispatched on the computing unit and since the virtual machine is located between the eNodeB and the another network P-GW, it processes the data from the UE flowing through the eNodeB to the anoter network P-GW. Further, in response the argument “Moreover, the location of Applicant's recited virtual machine is important because when performing services for the user terminals in the mobile network, the application data is enabled to be processed closer to the source of the data, i.e. the user terminals, by a virtual machine suitably deployed close to the edge of the network, e.g. in an eNodeB/RNC in a mobile network. (See Applicant's published application, [0006]- [0007], [0022]). This means that the performance of services in the mobile network 
The applicant states in the remarks “as discussed above, Applicant's recited "computing unit" is not similar to Baliga's "core network." In addition, the Office Action alleges "a virtual machine (VM) is dispatched on the core network, wherein the mobility functionality runs in the VM providing a service by processing the data flowing from the UE to the PDN network through the eNodeB, and supporting application [sic] running in the VM." (See OA, p. 4). The Examiner provides no citation to Baliga as to where this recited feature can be found”.
The examiner respectfully disagrees. As expalaned above that the core network unit comprising of MME and HSS is a computing unit and the virtual machine is dispached on the computing unit for processing the data flowing from the UE through eNodeB to the another network (see fig. 1 and the pragraph 2.1).
The applicant states in the remarks “Baliga discusses "S-GW and P-GW in LTE could be realized through software implementation" where "mobility functions [of the S-GW and P-GW can be incorporated] into virtual machines." (See Baliga, section 4, third paragraph). However, the "S-GW and P-GW are on the data path, and their main function is packet routing/forwarding, traffic management, and traffic accounting for billing." (See Baliga, section 2.1, first paragraph; emphasis added by Applicant). There appears to be nothing in Baliga which discloses "to support functionality of an 
The examiner respectfully disagrees. As explained above, that the virtual machine is dispatched on the core network which is in between the eNodeB and the another network (P-GW) and process the data from the UE via eNodeB to the another network and accordingly support the application of the VM. 
The applicant states in the remarks “Baliga's VMS do not "unpack" or handle or process the data comprised in the IP data packets that is meant for the application layer. Therefore, Baliga's VMs is not able "to process data in the data flow to support functionality of an application running the virtual machine," as recited in Applicant's independent claims”.
The examiner respectfully disagrees. As explained fully above that the prior art teaches the claimed limitation “the virtual machine being configured to provide a service by processing data in a data flow from a user terminal to the other network device through the network node to support functionality of an application running in the virtual machine”. Baliga teaches that the virtual machine is dispatched on the computing unit and since the virtual machine located between the eNodeB and the another network it processing the data from the UE flowing through the eNodeB to the anoter network (P-GW) as described above. The claimed language does not mention of any “unpack or handle or process the data comprised in the IP data packets that is meant for the application layer”.
The applicant states in the remarks “Baliga does not disclose "configuring a first General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel between the 
The examiner respectfully disagrees. The prior art teaches the claimed limitations “configuring a first General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel between the network node and the computing unit to receive the data flow via the first GTP tunnel, and a second GTP tunnel between the computing unit and the other network device to forward the data flow there-through”. Baliga discloses that as per request, from the UE, for establishing of a session, the eNodeB informed computing device MME for configuring a first GTP tunnel between the eNodeB and the S-GW of the computing unit and a second GTP tunnel is established between S-GW and another network (P-GW). In this way the first GTP is established between the network node (eNodeB) and the computing unit and second GTP is established between the computing unit  and the other network (P-GW).
The applicant states in the remarks “Baliga does not disclose "configuring, in the computing unit, a virtual switch having a first port that is a terminal point for the first GTP tunnel and a second port that is a starting point for the second GTP tunnel to forward 
The examiner respectfully disagrees. The prior arts discloses the claimed limitations “configuring, in the computing unit, a virtual switch having a first port that is a terminal point for the first GTP tunnel and a second port that is a starting point for the second GTP tunnel to forward the data flow there-between, and configured to supply the data to the virtual machine”. It has been explained above, the computing unit can be initiated as virtual machine. The MME along with S-GW of the computing unit is functioning as virtual switch for connecting the first GTP tunnel to the second GPT tunnel (fig. 3). In this way the virtual machine in connection with the virtual switch is responsible for the data flow from UE via eNB to S-GW and to the P-GW. Further, the office action also indicated that the prior art did not expressly disclose the highlighted portions of the feature.

The examiner respectfully disagrees. For rendering the obvious rejection, the teachings of Bogineni was combined with the teachings of Baliga to overcome the defficiencies which were not expressly disclose by Baliga. Bogineni discloses the claimed limitations “then configuring, in the computing unit, a virtual switch having a first port that is a terminal point for the first GTP tunnel and a second port that is a starting point for the second GTP tunnel to forward the data flow there-between, and then configured to supply the data to the virtual machine”. As illustrated in fig.1, the architecture of the network 100 comprising of UE 102, eNB114, computing unit (MME 120 and HSS 122, SGW 124, PGW 128) and PDN 110 (another network). In response to the connection request from the UE 102, the computing unit dispached with virtual machine, creates two GTP tunnels, first from first port (not shown, but well known the arts but I will quote, for example, an article having title “what are virtual switches and statndard switches? by Sarthak Varshney. It states that at the core of vSphere networking are virtual switches which allow virtual machines to connect to each other and to connect to the outside world. Wherein the connection between a virtual machine 
The applicant states in the remarks “dependent claims 3-11, 15-16, and 18-20 stand rejected under pre-AIA  35 U.S.C. § 103(a) as allegedly being unpatentable over Baliga, Bogineni, Medved, Sachs, and Edara. Medved, Edara, and/or Sachs do not cure the deficiencies of Baliga or Bogineni. Further, for the reasons discussed above with respect to the independent claims, dependent claims 3-11, 15-16, and 18-20 are also patentable over Baliga, Bogineni, Medved, Edara, and/or Sachs”.
The examiner respectfully disagrees. Since the rejections of the independent claims, as explained above, are maintained their dependent claims will also be remained rejected.
The applicant states in the remarks “in the outstanding Office Action, it is alleged that the motivation to combine Baliga and Bogineni is "to provide a more effective and efficient system" and "it is more cost effective and dynamic." (See OA, for example, p. 6). However, there is nothing in Baliga and Bogineni which suggests that their systems and methods are not already effective, efficient, or cost effective. Further, the outstanding Office Action does not discuss "why" the combination of these documents make them more "effective and efficient" or "cost effective.
.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
3/10/2021         
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473